DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to clam 1, a method claim is unclear and not defined because there is place to define where a set of specification come from? and further how a circuit scattering matrix of the microwave filter design microwave filter design over a predetermined frequency range corresponding a set of specification being realized?. Therefore, the claimed invention is vague and incomplete in performance operation.
 	With respect to claim 11, a system claim having the same problem as occurred in the method claim as indicated above. The claim 11 is rejected by the same reasons as in the claim 1 above.
 	Dependent claims 2-10 and 12-20 are rejected based on the rejection of the base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claimed invention does not define where a set of specification come from? and further how a circuit scattering matrix of the microwave filter design microwave filter design over a predetermined frequency range corresponding a set of specification being realized?. 
 	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1 and 11 are within one of the four statutory categories. However, the claims recite concepts of the abstract idea in activity of mental processes without significantly more. The claim 1 recite(s) “iteratively modifying a microwave filter design, by a computing system, until a circuit scattering matrix of the microwave filter design over a predetermined frequency range corresponds to a set of specifications, the microwave filter design including a plurality of resonators, each resonators represented by a respective equivalent circuit model comprising resistive and reactive circuit components; and generating, by the computing system, a filter design description file for input to a manufacturing process”; the claim 11 recite “a computing system comprising at least one processor configured to: iteratively modify a microwave filter design until a circuit scattering matrix of the microwave filter design over a predetermined frequency range corresponds to a set of specifications, the microwave filter design including a plurality of resonators, each resonator represented by a respective equivalent circuit model comprising resistive and reactive circuit components; and generate a filter design description file for input to a manufacturing process”. Under their broadest reasonable interpretation, these steps, as drafted, are processes in abstract idea but for 
 	Dependent clams 2-10 and 12-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the extent the abstract idea by mental process with mathematical algorithm in operation. These claims do not add any limitations that would take the claim out of mental processes grouping, and also involving in mathematical algorithm concepts. When considered as a whole, these claims do not integrate the judicial exception into a practical application nor do they include additional elements that provide significantly more than the recited judicial exception. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10852331. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely differences sets of the claims between the patent and present application are not seen to involve an inventive step. The claims in the patent cover all the claimed invention in the present application in view of ordinary and customary meaning in the art to perform the operation as recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 	Silver (US 10852331) discloses spectral analysis of electronic circuits.
 	Turner et al (US 20180189426) discloses network synthesis design of microwave acoustic wave filters.
 	Tkadlec et al (US 20170170536) discloses method for compensating a temperature drift of a microwave filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRYAN BUI/               Primary Examiner, Art Unit 2865